Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Saji on 8/26/2022.  

The application has been amended as follows: 
See Office Action Appendix.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is: a “congestion state based on congestion of the shared backhaul connection”, “the admission control policy including an Allocation and Retention Priority (ARP); sending the admission control policy to other nodes in the multi-node radio access network; providing, by a coordinating server, coordination of ARP and admission control across multiple networks on a common physical infrastructure; performing a policy action of the admission control policy at the other nodes of the multi-node radio access network with respect to the shared backhaul connection; and performing a second policy action of a second admission control policy in response to a first escalated congestion state, wherein the second policy action is dropping existing connections to user equipments that have only non-prioritized data connections, wherein the policy action is denying a request from a user equipment to attach to the radio access network.”  


The closest prior art to Yeddala et al. (Pub. No.: US 20160066199 A1) teaches congestion state based on congestion of the shared backhaul connection (assuming that the communication link 250 is the bottleneck, Para. 77, FIG. 2).  
Yeddala teaches performing a policy action of the admission control policy at the other nodes (policy information 170 to: i) control network layer 1 between the multiple communication devices 150 and the wireless access point 105-1, Para. 71, FIG. 2) of the multi-node radio access network with respect to the shared backhaul connection (policy information 170 to: ii) control network layer 2 or network layer 3 on the corresponding communication link 250 between the wireless access point 105-1 and the remote network 190, Para. 71, FIG. 2).  
Yeddala fails to teach “the admission control policy including an Allocation and Retention Priority (ARP); sending the admission control policy to other nodes in the multi-node radio access network; providing, by a coordinating server, coordination of ARP and admission control across multiple networks on a common physical infrastructure”, “performing a second policy action of a second admission control policy in response to a first escalated congestion state, wherein the second policy action is dropping existing connections to user equipments that have only non-prioritized data connections, wherein the policy action is denying a request from a user equipment to attach to the radio access network”, among other limitations.  


The closest prior art to Ryu et al. (Pub. No.: US 20190037629 A1) teaches the admission control policy including an Allocation and Retention Priority (ARP) (FIG. 16 illustrates Allocation/Retention Priority (ARP) which is quality of service (QoS) information used in connection with admission control, Para. 304.  The eNB performs admission control in order to allocate resources of DRBs of the AS context of the corresponding UE, Para. 438).  
Ryu teaches providing, by a coordinating server, coordination of ARP and admission control (the eNB can perform admission control by differently analyzing the Allocation/Retention Priority (ARP) value allocated to the corresponding UE, Para. 438) across multiple networks (a UE with the IP capability can access the IP service network (for example, the IMS) that a service provider (namely, an operator) provides, via various components within the EPC based not only on the 3GPP access but also on the non-3GPP access, Para. 94, FIG. 1) on a common physical infrastructure (Evolved Packet System (EPS): a network system comprising an Evolved Packet Core (EPC), a packet switched core network based on the Internet Protocol (IP) and an access network such as the LTE and UTRAN, Para. 56, FIG. 1.  The PDN GW can act as an anchor point for mobility management between the 3GPP network and non-3GPP networks, Para. 89, FIG. 1).  
Ryu fails to teach a “congestion state based on congestion of the shared backhaul connection”, “sending the admission control policy to other nodes in the multi-node radio access network”, “performing a policy action of the admission control policy at the other nodes of the multi-node radio access network with respect to the shared backhaul connection; and performing a second policy action of a second admission control policy in response to a first escalated congestion state, wherein the second policy action is dropping existing connections to user equipments that have only non-prioritized data connections, wherein the policy action is denying a request from a user equipment to attach to the radio access network.”  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
8-27-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477